Citation Nr: 9904143	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-43 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for scars of the right 
forearm and hand, status post laceration, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to August 
1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).


REMAND

The veteran contends that the evaluation assigned for his 
right hand and forearm disability should be increased to 
reflect more accurately the severity of his symptomatology. 

VA has a duty to assist the veteran in the development of 
facts pertinent to a well grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In the instant case, the Board finds 
that the veteran's claim for an increased rating for a 
disability of the right forearm and hand is well grounded, 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), and 
additional development of the evidence is required prior to a 
final disposition of the appeal.

The veteran's service medical records disclose that in July 
1988, while attempting to climb a barb-wired fence, the 
veteran fell and sustained lacerations of the right thenar 
eminence and volar forearm.  A rating decision in August 1992 
granted service connection for scars, status post laceration 
of the right forearm and hand.

In a statement in support of claim, received in September 
1996, the veteran indicated that a physician at a VA Medical 
Center had told him that he had extensive nerve damage in his 
right arm and hand. In May 1996, the veteran's right arm and 
hand disability was evaluated by two VA examiners for 
compensation purposes.  The examiners reported conflicting 
findings.  One examiner indicated that there was "a big 
change on [the veteran's] hand, thumb and finger exam" since 
July 1992, when he had been last evaluated.  The examiner 
noted loss of muscle volume, a decrease in palmar flexion of 
the wrist, and neuropathy manifested by decreased sensation 
and strength in the grip of the hand.  The other examining 
physician indicated there was only one objective finding: 
diminished pinprick near the scar of the forearm.  He found 
that the veteran had equal grip bilaterally, full movement of 
the wrist, and no nerve involvement.  Because of these 
inconsistent findings, the Board believes that the veteran 
should be afforded another, more comprehensive VA examination 
by an examiner who has not examined him before.  This claim 
will be remanded to the RO for that purpose.  In this regard, 
the Board notifies the veteran that when a claimant, without 
good cause, fails to report for a necessary VA examination, a 
claim for an increased disability rating shall be denied.  
38 C.F.R. § 3.655 (1998).

In a brief on appeal, dated in January 1999, the veteran's 
representative argued that the scars of the veteran's 
service-connected right forearm and right hand should be 
rated separately as two distinct disabilities.  He further 
argued that, once the service-connected disability at issue 
is separated into right forearm and right hand disabilities, 
the RO should assign separate evaluations under Esteban v. 
Brown, 
6 Vet. App. 259 (1994) for each of the following residuals of 
the service connected lacerations: painful and tender scars, 
limitation of motion of the right wrist, and loss of muscle 
function.  On readjudication of the veteran's claim, the RO 
should consider the representative's arguments in favor of 
separate disability evaluations. 

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should arrange for the 
veteran's right upper extremity to be 
examined by a physician who has not 
previously examined the veteran.  The 
examiner should review all pertinent 
records in the veteran's claims file, 
including the reports of the two VA 
examinations in May 1996 and a copy of 
this REMAND.  All indicated diagnostic 
studies should be performed. The examiner 
should determine: whether scars of the 
right hand and forearm are tender or 
painful; whether there is limitation of 
motion of the right wrist associated with 
the scars; whether there is loss of 
muscle function of the affected area due 
to the lacerations which produced the 
scars; and whether there are neurological 
deficits associated with the scars.  The 
examiner should distinguish the findings 
as to the scars, the wrist, the other 
muscles and the nerves, to the extent 
possible.  The examiner should offer an 
opinion regarding the degree of 
functional impairment, if any, caused by 
(i) each category of findings and (ii) 
the disability overall.  The examiner 
should attempt to quantify the degree of 
impairment in terms of the nomenclature 
of the rating schedule.  A detailed 
rationale for the opinions expressed 
should be provided.  

2.  Following completion of the above, 
the RO should determine whether the VA 
examination report complies with the 
previously stated instructions.  If not, 
the RO should take immediate corrective 
action, in accordance with Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.  Thereafter, the RO should 
readjudicate the veteran's claim on the 
basis of all of the evidence of record.  
The RO should consider, initially, 
whether the veteran is entitled to 
separate ratings for right forearm and 
right hand disabilities.  The RO should 
also consider whether separate ratings 
are warranted for the veteran's scars, 
wrist, other muscles, and/or neurological 
deficits, claimed as separate and 
distinct disabilities under Esteban, 6 
Vet. App. at 259.  If the benefit sought 
is not granted, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.

The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  The veteran is 
free to submit any additional evidence he wishes to have 
considered in connection with his current appeal; however, no 
action is required of him until he is further notified.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

